Webber, J.
(Concurring)
I concur in both the decision and the opinion save only insofar as the latter attempts to distinguish the case of Bean v. Butler, 155 Me. 106. My dissent in that case was occasioned by a concern which I expressed that the “decision of the court will have far reaching consequences with relation to the duty of motorists to children on sidewalks and in yards adjacent to streets.” If we but substitute the snowbank in the instant case for the parked cars in Bean, we have remarkable and unusual factual and evidentiary similarities in the two cases. In each case the plaintiff relied on an alleged admission by the defendant to raise a jury question as to the defendant’s negligence. In Bean the admission was in effect that at some unstated time before the accident the defendant saw two children start to cross the street, one of whom, never actually identified as the injured plaintiff, turned back. As to the movements of the child thereafter or where the turning back took place the evidence *391was silent. In the case before us, the admission was that defendant saw the injured plaintiff lying on a sled in the street looking up at her and she could not stop. In each case, then, the defendant saw the child ahead in the street (that is, if we assume without proof in Bean that the plaintiff was the child who “turned back”) and in each case the defendant failed to stop. In both cases and to the same extent in each, the evidence failed to disclose where the child came from or when, or where the driver was when the child appeared, or what if any opportunity the defendant had to avert an accident. In each case the jury would be left entirely to conjecture and surmise as to the distance and relationship between child and driver at any given moment.
I deem it significant that the only case cited by the plaintiff in his brief as bearing on the duty and negligence of the defendant is Bean v. Butler. Until the novel doctrine of that case was announced, such situations as the one now before us were fully covered by Bernstein v. Carmichael, 146 Me. 446, and the applicable law was well understood. Bernstein realistically permitted the orderly flow of traffic, albeit with caution and vigilance, even when children were in the vicinity who might suddenly dart into the street from a place of concealment. In my view, Bean requires that under these circumstances the driver must stop and may not proceed further. I would take this occasion to overrule Bean v. Butler, especially since the court does not appear disposed to follow it in a case involving almost identical facts. I still adhere strongly to the view expressed in my dissenting opinion in Bean that the holding of that case “makes the motorist an insurer of the safety of small children who may be near enough to the traveled portion of a street to be able, suddenly and without warning, to dart in front of his car in such proximity as to make a collision inevitable.” The decision in the instant case, resting as it does firmly on the authority of Bernstein v. Carmichael, is clearly right.